DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 2/23/2022 has been entered.

Response to Amendment
Applicants’ response filed 2/23/2022 amended claims 1-14 and added new claims 15-20.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over JP ‘330, the 35 USC 102 rejection over Kawasaki and the 35 USC 103 rejection over JP ‘330 from the office action mailed 8/26/2021; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Kawasaki nor the double patenting rejection from the office action mailed 8/26/2021; therefore these rejections are maintained below.  Applicants have not addressed the IDS issues over 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-9 and 13-14, the limitation “water soluble quenching fluid” has been cancelled in all of these claims.  This limitation should not have been cancelled and should remain in the claim moving forward as currently the claims have an antecedent basis issue.  

Information Disclosure Statement

6.            The information disclosure statements filed 3/27/2020 fail to comply with 37 CFR 1.98(a)(3) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, US Patent Application Publication No. 2011/0147645 (hereinafter referred to as Kawasaki).  
	Regarding claims 1-11, 14 and 16-20, Kawasaki discloses a water-soluble metal working fluid comprising 35 wt% water, 15 wt% of a polyalkylene glycol compound having a mass average molecular weight of up to 10,000, 10 wt% of a polyalkylene glycol ether having a molecular weight of less than 1,000, 0.8 wt% of an isononane acid 
	Kawasaki discloses the mass average molecular weight of up to 10,000 for the polyalkylene glycol disclosed therein.  Instant claim 1 requires the weight average molecular weight of the more than 10,000 for the polyoxyalkylene glycol.  
It is settled by the Court that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap, but are close enough (for example only 0.001 ppm difference), such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985).  

	Regarding claim 13, Kawasaki does not explicitly disclose the limitations of claim 13, it is the position of the examiner, however, that Kawasaki discloses the limitations of the instant claims and therefore inherently teaches the limitations of claim 13.  

Claim Rejections - 35 USC § 103
10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-190330A (hereinafter referred to as JP ‘330) in view of Kawasaki.  
	Regarding claims 1-11 and 14-20, JP ‘330 a water soluble quenching liquid comprising 10 to 89.89 wt% of water, 0.01 to 5 wt% of a polyoxyalkylene gloycol having a mass average molecular weight of 10,000 to 200,000, 0.1 to 35 wt% of a monocarboxylic acid and 10 to 50 wt% of an alkanolamine where the monocarboxylic acid meets the requirements for main chain carbon atoms and the components are 
	JP ‘330 discloses all the limitations discussed above and discloses the presence of additional additive compounds in paragraph 0021.  JP ‘330 does not, however, explicitly disclose the presence of alkylene glycol ether (component (B) of claim 1).  
	Kawasaki discloses a water-soluble metal working fluid comprising 35 wt% water, 15 wt% of a polyalkylene glycol compound having a mass average molecular weight of up to 10,000, 10 wt% of a polyalkylene glycol ether having a molecular weight of less than 1,000, 0.8 wt% of an isononane acid or caproic acid and 8 wt% of an alkanolamine (see Abstract, Table 1 and Para. [0017] and [0032]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the alkylene glycol ether compounds of the Kawasaki in the composition of JP ‘330 in order to enhance the lubricating properties of the composition (Para. [0020] of Kawasaki).  

	Regarding claim 12, JP ‘330 discloses the water concentration slightly outside the claimed range.  
	It is settled by the Court that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap, but are close enough (for example only 0.001 ppm difference), such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985).  
.  

Double Patenting
11.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

12.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of co-pending application No. 16/088,607. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '607 application includes claims that are not identical, they are not patentably distinct from each other because the claims of the '607 application fall within or overlap the scope of the instant claims at least when the quenching fluid contains an alkylene glycol ether.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Response to Arguments
13.	Applicants’ response filed 2/23/2022 regarding claims 1-20 have been fully considered and are not persuasive.  
	Applicants argue that the references discussed above do not read on the claims as instantly recited because neither reference discloses both the polyoxyalkylene glycol AND the alkylene glycol ether components.  This argument is not persuasive.  Kawasaki explicitly discloses both components (A) and (B) of instant claim 1 in the Abstract. 
	Applicants argue that Kawasaki does not rad on the polyalkylene glycol compound of claim 1 (Component (A)) because the weight average molecular weight disclosed in Kawasaki is lower than what is recited in claim 1.  This argument is not persuasive.  As is discussed above Kawasaki discloses the mass average molecular weight being up to 10,000 which is close to the lower endpoint of what is recited in claim 
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ amendments (although we are much closer after the amendments filed 2/23/2022).  For example, however, the example formulations from the instant specification require very specific polyoxyalkylene glycol compounds and an alkylene glycol ether compound, as well as, very specific monocarboxylic acid compounds present in very narrow concentrations which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis. 
Finally, regarding the double patenting rejection it is the position of the examiner that as the references discussed above are incorporated by reference into the double patenting rejection and would therefore render the claims obvious of the co-pending application.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771